Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 8, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152260 & (28)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  CHARLES TAYLOR,                                                                                                    Justices
           Plaintiff-Appellee,
  v                                                                SC: 152260
                                                                   COA: 325401
                                                                   Oakland CC: 13-134762-NI
  CURTIS-BOTSFORD REAL ESTATE, LLC,
  d/b/a KELLER-WILLIAMS WEST
  BLOOMFIELD AND FARMINGTON HILLS
  MARKET CENTER,
             Defendant-Appellant,
  and
  CITIZENS FIRST MORTGAGE, LLC,
  d/b/a CF BANC MORTGAGE COMPANY,
              Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 27, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 8, 2016
         a0105
                                                                              Clerk